Amendment Non-Responsive Impermissible Shift
The reply filed on 02/25/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 

The amendment filed 02/25/2021 has been amended to such an extent on claims 1, 9, and 17 that the current claims are now directed to an entirely separate invention. Claims 1 and 9 (including claims 1-16) is now directed towards both a first and second representation of the digital content with second user, second digital object, second title materials, second digital bearer instrument and facilitating first transaction using first digital bearer instrument in response to an initiation from first user interacting and separately an initiation of a second transaction of the second digital bearer instrument with neither presentation nor interaction by a second user whereas claim 17 (including claims 17-19) is directed to title materials configured to cause initiation of a transaction in response to the user interacting and also not configured to not cause initiation of the transaction where the process is unable to recognize the title materials. See MPEP 819.  The invention now presented would have been subject to a restriction requirement had it been presented with the original claims. The restriction requirement would have been based on subcombinations useable together. Such divergent subject matter would be classed in different subclasses and different search methodologies would be applied. The Examiner notes that this is not a restriction requirement. It is merely an illustration of how the current claims diverge from the original subject matter creating the shift of invention. 

See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861.  The examiner can normally be reached on Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.B/               Examiner, Art Unit 3684